Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-11 and 13 are currently pending in this application in response to the amendments and remarks filed on 08/18/2022.  Claim 12 is canceled.  Claims 1 and 13 are currently amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §101 rejection:
Applicant’s remarks filed 08/18/2022 have been fully considered and are rendered moot for claim 12 being now canceled. Claim 13 has been amended and overcame the 101 rejection as presented in the non-final office action filed 06/09/2022. Therefore, the rejection has been withdrawn.
With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
	Applicant argues that Pfaff does not anticipate “an opening signal including a target value curve for an output variable” as recited in claims 1, 3, 8, 11 and 13 (See Remarks at 8) and further argues that the Office does not clearly indicate what signal is considered to be analogous to the “adapted opening signal” (See Remarks at 9-10). Applicant argues that Pfaff and Joerg fails to establish obviousness for claims 2 and 4-7 because Pfaff fails to anticipate the limitations as recited in claim 1 or 13 (See Remarks at 11).
	Examiner disagrees. With respect to claims 1, 3, 8, 11 and 13, Pfaff teaches “the opening signal including a target value curve for an output variable” (the electrical/command input signals [opening signal] including a designated-desired magnitudes of electric current [target value curve for an output variable] to be applied to or drive the selected electrohydraulic valves, par.0012, par.0024-0027, such that applying or driving the hydraulic valves to open and close by various degrees based on varying the desired magnitudes of electric currents [target value curve for an output variable] applied to the valves, the electric currents varying curve for the valves as shown in fig.2 and par.0027). Pfaff further teaches “an adapted opening signal…including a value curve that the output variable can physically assume according to physical limitations of the valve or the electromagnetic valve drive” (the electrical/command input signal is adjusted for the effects of the magnetic hysteresis to produce a compensated command [an adapted opening signal], par.0012, such that the magnetic hysteresis compensation employs several variables [a value curve that the output variable can physically assume] defining the operating characteristic of a particular valve or particular valve model [according to physical limitations of the valve], par.0031, and the magnetic hysteresis characterization determines the amount that the closing curves deviate from the opening curve and produce a value for a variable designated rHYSTERESIS which characterizes the magnetic hysteresis of a particular valve, fig.3 and par.0032, and the magnetic hysteresis characterization variable rHYSTERESIS is used by the electric current command compensation for each of the valves, par.0033; designated electric current magnitudes hysteresis minimum and maximum compensation values for opening/closing of EHP valves 21-24, par.0034). With respect to claims 2 and 4-7, Pfaff and Joerg in combination establishes the obviousness rejections for the same reason as stated above. For these reasons, the rejections have been maintained and are set forth below.
	Note: As recited in claims 1 and 13, “an opening signal” and “an adapted opening signal” are a target value curve and a value curve respectively and the target value curve and the value curve are “for the output variable” and “that the output variable can physically assume”. It is unclear how each of the signals are “a curve” when “a signal” is a single variable whereas a curve includes more than one variable. It is further unclear the relationship between each of the curves and the output variable and how it can physically assume. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 3, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaff (US 2008/0042087).

With respect to claims 1 and 13, Pfaff teaches a method and a non-transitory machine-readable storage medium that stores a computer program for actuating a valve using an electromagnetic valve drive, through which electric current is conducted in order to open the valve, to close the valve it, or to hold the valve in an open or closed position (figs.1-2; driving/controlling the EHP valves 21-24 to open/close by applying PWM to solenoid coils of EHP valves 21-24, par.0024, magnitude of electric current applied to the solenoid coil of a given valve varies to alter the degree to which the given valve opens, par.0024; program stored in memory 54 and executable by microcomputer 50, fig.1 and par.0033), comprising: 
receiving an opening signal (controller 16 receives electrical/command input signals in response to operator movements of joystick 18, fig.1 and par.0022 and par.0025), the opening signal including a target value curve for an output variable (the electrical/command input signals are commands that designate desired magnitudes of electric current to be applied to the selected electrohydraulic valves, par.0012; the electrical/command input signals designate electric current magnitudes for driving the solenoid coils of selected valves, par.0024-0027; the hydraulic valves are opened and closed to various degrees by correspondingly varying the electric currents output values applied to the valves as represented by curves in fig.2 and par.0027);
ascertaining, based on the opening signal, an adapted opening signal, the adapted opening signal including a value curve that the output variable can physically assume according to physical limitations of the valve or the electromagnetic valve drive (the electrical/command input signal is adjusted for the effects of the magnetic hysteresis to produce a compensated command, par.0012; magnetic hysteresis compensation employs several variables defining the operating characteristic of a particular valve or particular valve model, par.0031; the magnetic hysteresis characterization determines the amount that the closing curves deviate from the opening curve and produce a value for a variable designated rHYSTERESIS which characterizes the magnetic hysteresis of a particular valve, par.0032, and the magnetic hysteresis characterization variable rHYSTERESIS is used by the electric current command compensation algorithm that is independently executed by the microcomputer for each of the valves, par.0033; designated electric current magnitudes hysteresis minimum and maximum compensation values for opening/closing of EHP valves 21-24, par.0034); 
ascertaining, based on the adapted opening signal, a pilot control signal for pilot control of the electric current to drive the electromagnetic valve drive to open the valve in reaction to the adapted opening signal (pilot operated/controlled valve, par.0020, is defined where magnitude of electric current applied to the solenoid coil of a given valve varies to alter the degree to which the given valve opens, par.0024, pilot control signals such as IHYSTERESISMAX, IHYSTERESISMIN, and rHYSTERESIS to alter the degree to which the given valve opens, fig.4 and par.0024-0025); 
calculating an actuation signal to actuate the electromagnetic valve drive using the pilot control signal (calculate ICMD COMP signal to actuate the EHP valves 21-24 using the signals IHYSTERESISMAX, IHYSTERESISMIN, and rHYSTERESIS to alter the degree to which the given valve opens, fig.4 and par.0033-0036); and 
outputting the actuation signal (output of ICMD COMP signal, fig.4 and par.0036).    

With respect to claim 3, Pfaff teaches further comprising: ascertaining the pilot control signal using a valve model (valve model, par.0031).  

With respect to claims 8, Pfaff teaches wherein a pilot control (compensator 80) and a regulator (limit/restrict function 80) are used to calculate the actuation signal (fig.4).  

With respect to claims 11, Pfaff teaches wherein a control unit for actuating the valve is configured to carry out the method (controller 16 to actuate valves 21-24 to execute the program stored in memory 54, fig.1 and par.0033).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (US 2008/0042087) in view of Joerg et al. (WO/1999010975).
With respect to claims 2 and 4-7, Pfaff teaches further comprising receiving [[an electric current signal]] a sensor signal (feedback sensed pressure sensors 36, 38, 40 and 42) representing [[the electric current]] the sensor signal through the electromagnetic valve drive (fig.1); and wherein the actuation signal (ICMD COMP signal, fig.4) is calculated using [[the electric current signal]] the sensed signal and the pilot control signal (calculate ICMD COMP signal to actuate the EHP valves 21-24 using the signals ICMD, IHYSTERESISMAX, IHYSTERESISMIN, and rHYSTERESIS to alter the degree to which the given valve opens, fig.4 and par.0033-0036).
Nonetheless, Pfaff fails to teach with respect to claims 2 and 4-7, the sensed signals are of an electric current signal representing the electric current through the electromagnetic valve drive; wherein the valve model models a first-order delay behavior of the valve; wherein a time constant of the valve model corresponds to a time constant of the electromagnetic valve drive; wherein an electric resistance of the electromagnetic valve drive is estimated in the valve model; and wherein an inductance of the electromagnetic valve drive is estimated in the valve model.
However, it is known by Joerg to teach the sensed signals are of an electric current signal representing the electric current through the electromagnetic valve drive (Joerg: current sensor 5 generates current signal through valve 4, fig.1 and p.5); wherein the valve model models a first-order delay behavior of the valve (Joerg: model with first-order delay element, p.5-6); wherein a time constant of the valve model corresponds to a time constant of the electromagnetic valve drive (Joerg: time constant of the excitation coil 3, p.5); wherein an electric resistance of the electromagnetic valve drive is estimated in the valve model (Joerg: ohmic resistance of excitation coil and along the current path 15 is applied to the excitation coil, p.7); and wherein an inductance of the electromagnetic valve drive is estimated in the valve model (Joerg: inductance of the excitation coil 3, p.7).
Because Joerg is also directed to an apparatus to regulate valve to open or closed conditions (Joerg: opening and closing of valve 4 by varying the excitation current, p.8-9; Pfaff: par.0024), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings by Joerg with respect to claims 2 and 4-7 combine with the device to regulate valve to open or closed conditions as taught by Pfaff for the purpose controllability in operating mechanical breaks (Joerg: p.3).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 9, further comprising: applying an inverse PT1 element in the pilot control.  
With respect to claim 10, further comprising: applying a state variable filter in the pilot control.  
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: EP-0261134 and DE-3817770.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   October 4, 2022